Citation Nr: 1453862	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  10-12 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial compensable disability rating for tendonitis of the right thumb prior to September 20, 2007, and a rating in excess of 10 percent for the period from September 20, 2007.

2.  Entitlement to an initial compensable disability rating for testicalgia, status post epididymectomy, prior to July 12, 2008, and a rating in excess of 10 percent for the period from July 12, 2008.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period on appeal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to December 2006.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from the Veteran's appeal of initial ratings assigned in a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The issues of the Veteran's entitlement to an increased rating for testicalgia status post epididymectomy, the Veteran's entitlement to a TDIU, and whether the matter of the Veteran's entitlement to an extraschedular rating should be referred to the Director of the Compensation Service are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's right thumb disability has resulted in symptoms such as painful motion and weakness, but has not resulted in a gap of more than two inches between the Veteran's right thumb pad and the fingers.


CONCLUSION OF LAW

For the period on appeal, the criteria for a rating of 10 percent for a right thumb disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.21, 4.59, 4.71a, Diagnostic Code 5228 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Pursuant to VA's duty to provide proper notice prior to an initial unfavorable decision on a claim, the RO provided adequate notice of the information needed regard to substantiate the Veteran's claim for an increased rating in November 2007.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notwithstanding this finding, the evidence shows that the issue on appeal did not stem from an application for benefits; rather, it stems from his September 2007 disagreement with the initial disability rating assigned in July 2007.  Thus, because the underlying claim-the award of service connection for tendonitis of the right thumb was granted, further notice as to downstream questions is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

With regard to VA's duty to assist in the development of a claim, VA associated with the Veteran's claims file his service treatment records (STRs) and other relevant records identified by the claimant.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  With regard to VA's duty to provide an examination or obtain a medical opinion, VA provided examinations in October 2008 and November 2013.  38 U.S.C.A. § 5103A(d).

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Tendonitis, Right Thumb

The RO granted service connection for tendonitis of the right thumb and assigned a noncompensable rating, effective January 1, 2007, in a July 2007 rating decision.  In September 2007, the Veteran submitted a claim to increase his rating, which was continued in a rating decision issued in August 2008.  In a June 2009 rating decision, the RO granted a 10 percent rating, effective September 20, 2007.

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In ratting the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Further, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  When evaluating joint disabilities rated on the basis of limitation of motion, the intent of the schedule is to recognize painful motion with joint pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton, 25 Vet. App. at 1.

In the present case, the Veteran has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5228, for limitation of motion of his right thumb-a major joint.  Under this diagnostic code, a 20 percent rating is warranted where there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; a 10 percent rating is warranted where there is a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; and a noncompensable rating is warranted where there is a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

Additionally, as the evidence shows that the Veteran has been diagnosed with osteoarthritis of the right thumb, the Board has considered the applicability of 38 C.F.R. § 4.71a, Diagnostic Code 5003, which provides that degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved, which in this case is Diagnostic Code 5228.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Here, during a November 2006 examination of his right thumb and middle finger, the Veteran reported aching, sharp pain that was constant over the previous seven year period and that resulted in difficulty gripping and writing-functional impairments.  The evaluating clinician noted that with the thumb attempting to oppose the fingers, the measurement between the pad of the right thumb and the fingers was: index finger, 0 cm.; long finger, 0 cm.; ring finger, 0 cm.; and little finger, 0 cm.  The clinician noted that the joint function was additionally limited by pain after repetitive use, but noted that joint function was not additionally limited by fatigue, weakness, lack of endurance, and incoordination after repetitive use.  Objective evaluation revealed mild decreased motion.

September 2007 records from an army medical center document a normal right thumb and indicate that there was no radiographic evidence of fracture, dislocation, or arthritic changes.  However, records dated December 2007 indicate that the Veteran had right thumb arthritis, and October 2008 records document tenosynovitis and pain in the right thumb.

At an October 2008 VA examination, the Veteran reported constant, localized pain in the right thumb and difficulty holding onto things.  The examiner documented tenderness of the right thumb and noted that with the thumb attempting to oppose the fingers, the measurement between the pad of the right thumb and the fingers was: index finger, 1 cm.; long finger, 2 cm.; ring finger, 2 cm.; and little finger, 3 cm.  Again, it was noted that the Veteran's joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-ray findings of his right hand were within normal limits.

Army medical center records dated February 2009 document the Veteran's report of right thumb pain and the evaluating clinician noted that there have been multiple opinions for this, including possible gamekeeper's thumb, arthritis, Wartenberg's syndrome, and DeQuervain's tenosynovitis.  The Veteran also reported popping joints, instability of his thumb, and increasing hyperextensibility of his thumb.  In a March 2010 letter, non-VA physician Dr. L.R. reported that the Veteran demonstrated limited range of motion of the right thumb.  Specifically, the Veteran demonstrated that he was unable to oppose the thumb to the remaining digits (within greater than 2 inches).  In his March 2010 substantive appeal (VA Form 9), the Veteran contended that an increased rating is warranted for his right thumb disability because fusion surgery to correct his right thumb tendonitis resulted in loss of mobility and elevated pain.  The Veteran contended that the gap between thumb pad and fingers is two inches or greater.

A November 2013 VA examination report includes the report of a radiologic examination of the Veteran's right hand that shows mild degenerative changes at the base of the thumb.  In the accompanying disability benefits questionnaire, an examiner documented the Veteran's report of pain and weakness in gripping, which are symptoms that recur during flare-ups.  The examiner documented a gap of one to two inches (2.5 cm. to 5.1 cm.) between the right thumb pad and the fingers, and noted that the Veteran was able to perform repetitive-use testing without any additional limitation of motion and without any change in the measurement of the gap between his right thumb pad and fingers.  Notably, the examiner reported that the Veteran's disability impacts his ability to work, as it limits any type of prolonged gripping.

Based on the foregoing, the Board finds that the Veteran's consistent reports of limitation of function due to pain indicates that the Veteran is entitled to at least the minimum compensable rating for his disability-10 percent-for the period on appeal prior to September 20, 2007.  Burton, 25 Vet. App. at 1.  The Board also finds, however, that a rating in excess of 10 percent is not warranted with regard to the entire period on appeal, as the competent evidence does not show that the Veteran has demonstrated a gap of more than two inches between the Veteran's right thumb pad and fingers.  While the Veteran has asserted that the gap between the pad of his right thumb and his fingers may be greater than two inches, the Board finds that the totality of the evidence of record shows otherwise.  Additionally, with regard to the Veteran's estimates concerning the limitation of motion of his thumb, the Board finds that the documented measurements in the record are more probative because they are more precise than the Veteran's approximations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

The Board acknowledges that the November 2013 examination report indicates that the Veteran has at least one scar related to his right thumb disability, but notes that he currently has a rating for his scar and this issue is not presently before the Board.

Overall, the Board finds that a rating of 10 percent for a right thumb disability is warranted for the period on appeal.  There is no doubt to be resolved in this case, as the preponderance of the evidence is against any higher ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Subject to the law and regulations governing payment of monetary benefits, a disability rating of 10 percent for a right thumb disability is granted for the period on appeal.





REMAND

First, the Board finds that the Veteran was last examined with regard to his service-connected testicalgia in October 2008.  As the Veteran reported in a May 2014 statement in lieu of VA Form 646 that his condition worsened since June 2009, the Board finds that the October 2008 examination does not accurately reflect the current severity of his condition.  Thus, the Board finds that a remand is necessary so that VA can provide the Veteran with another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Second, while on remand, the Board notes that additional development is required to determine whether the Veteran is entitled to a TDIU, as he and various clinicians have reported that the Veteran's service-connected disabilities have affected his ability to work.  During the period prior to September 20, 2007, the Veteran's total combined evaluation was 60 percent, but each individual disability was ratable at less than 40 percent.  Thus, the Veteran did not meet the minimum percentage requirements for a TDIU as set forth in 38 C.F.R. § 4.16(a) during that period and the RO must determine whether to refer this matter to the Director of the Compensation Service for extraschedular consideration.

With regard to the issue of the Veteran's entitlement to a TDIU for the period from September 20, 2007, the Board notes that the Veteran has had a combined rating of at least 80 percent since September 20, 2007, which includes one disability that is rated at 50 percent.  Thus, the requirements of 38 C.F.R. § 4.16(a) are met during this period.  Notably, however, a December 2007 counseling record documents the report of a VA psychologist who evaluated the Veteran in October 2007 and concluded that the Veteran had a serious employment handicap and that his service-connected disabilities have contributed in substantial part to his vocational impairments, but noted that the Veteran was employed at that time.  The evidence of record fails to show whether this employment constituted "marginal employment" or "substantially gainful employment," which is necessary in order to assess whether the Veteran is entitled to a TDIU under 38 C.F.R. § 4.16(a).  In addition, although a February 2008 letter from his former employer indicates that the Veteran resigned from his job, the record is unclear as to whether he has had any periods of substantially gainful employment since that time.

Thus, in light of consistent reports concerning the effect that the Veteran's service-connected disabilities have had on his ability to work, the Board finds that the AOJ should consider whether to refer the issue of the Veteran's entitlement to an extraschedular TDIU for the period prior to September 20, 2007, and also finds that additional information is needed regarding the nature of his employment and his exact dates of employment since September 20, 2007. 

Additionally, in light of an October 2008 statement in which the Veteran reported that his service-connected psychiatric disability and chronic pain due to his service-connected physical disabilities degraded his performance at work, the Board finds that the AOJ should also consider whether to refer the issue of the Veteran's entitlement to an extraschedular rating to the Director of the Compensation Service.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) (holding that "38 C.F.R. § 3.321(b)(1) . . . entitles a veteran to consideration for referral for extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.").

Further, the Board acknowledges that the Veteran's representative asserted in May 2014 written argument that the Veteran is entitled to service connection for a left hand condition.  As this issue has not been adjudicated by the AOJ, but is inextricably intertwined with the issue of the Veteran's entitlement to a TDIU, the Board finds that development is necessary in light of his pending TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where decision on one issue could have "significant impact" upon another, two claims are inextricably intertwined); see also Smith v. Gober, 236 F.3d 1370, 1373 (Fed.Cir.2001) (where facts underlying separate claims are "intimately connected," interests of judicial economy and avoidance of piecemeal litigation require that claims be adjudicated together).  In setting forth this directive, the Board notes that it has the authority to order development and adjudication of the issue of the Veteran's claim for service connection for a left hand condition because the resolution of this claim will directly impact the adjudication of the TDIU claim that is within the Board's jurisdiction.  See 38 U.S.C.A. §5103A (g) (Other assistance not precluded.-Nothing in this section shall be construed as precluding the Secretary from providing such other assistance under subsection (a) to a claimant in substantiating a claim as the Secretary considers appropriate.).

Finally, any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for the Veteran's right thumb disability will also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself as well as from other individuals who have first-hand knowledge of the impact of service-connected disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

In addition, as the Veteran to provide information concerning his dates of employment, and undertake appropriate efforts to determine the Veteran's annual income from September 20, 2007 to the present, and determine if such income was below the poverty threshold for this period.  The Veteran should be notified that he may submit supporting documentation, such as a copy of his tax returns for the years 2007 to the present, or other financial information, if he so desires.  These efforts should be associated with the claims folder, to include the relevant poverty levels for this period.

2.  Ask the Veteran to submit, or authorize VA to obtain, pertinent records of his treatment that have not yet been associated with the claims folder.  These efforts should be documented in the claims folder.  The RO should also associate with the claims folder records of the Veteran's recent VA treatment.

3.  After physically or electronically associating any pertinent, outstanding records with the claims folder, schedule the Veteran for a VA examination to ascertain the current severity of his service-connected testicalgia, status post epididymectomy.  In doing so, the examiner is asked to indicate whether the Veteran has experienced any of the following: recurrent symptomatic urinary tract infections requiring drainage or frequent hospitalization (greater than two times per year); recurrent symptomatic urinary tract infections requiring continuous intensive management; long-term drug therapy; one to two hospitalizations per year; requisite intermittent intensive management; and renal dysfunction.

The claims file should be provided to the examiner, the examiner should review the claims file in conjunction with the examination, and the examiner should annotate the report as to whether the claims file was reviewed.  The examiner is asked to comment on any relevant VA treatment records in his or her report.  Additionally, all findings, conclusions, and the rationale for all opinions expressed by the examiner should be provided in a report.

4.  Afford the Veteran an appropriate VA examination to determine whether he has a left hand disability that  is related to or had its onset in service or was caused or aggravated by a service-connected disability.  All findings, conclusions, and the rationale for all opinions expressed by the examiner should be provided in a report.

5.  Consider whether to refer to the Director of the Compensation Service the Veteran's claim of entitlement to an extraschedular TDIU for the period prior to September 20, 2007.  The AOJ is also asked to consider whether to refer the issue of the Veteran's entitlement to extraschedular ratings for the disabilities on appeal to the Director of the Compensation Service.

6.  Adjudicate whether service connection is warranted for a left hand disability and then readjudicate the issues on appeal, to include the Veteran's entitlement to an increased rating for testicalgia in addition to his entitlement to a TDIU as well as entitlement to extraschedular ratings on an individual and/or collective basis.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2013).



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


